RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–7, 9–17, 19 and 20 are pending in this application.
Claims 8 and 18 are canceled.
Claims 1–7, 9–17, 19 and 20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/9/2022 has been entered.
 Claim Rejections - 35 USC § 112
The 35 U.S.C. § 112 (b) rejection of claims 1–7, 9–17, 19 and 20 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7–9, filed 1/7/2022, with respect to the rejection(s) of claim(s) 1–7, 9–17, 19 and 20 under 35 U.S.C. § 103 have been fully Chatterjee (10,511,690), Matsugashita (2015/0135275)*, Testa et al. (2017/0063645), O'Shea et al. (2014/0330937), Wu et al. (2019/0102717), and Bender et al. (2019/0166125).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Matsugashita (2015/0135275), and further in view of Testa et al. (2017/0063645).
Regarding claims 1 and 11, Chatterjee teaches A method for monitoring service level compliance of an entity's use of application programming interfaces of a service, the method comprising:

(b) receiving, by the device, from the one or more clients of the entity, a plurality of requests to access one or more APIs of the plurality of APIs of the plurality of micro services (Fig. 1; col. 4 ll. 9-23, an API gateway can receive requests from client device 103 for routing requests to appropriate microservices) ;
(c) recording, by the device, information about use of the plurality of APIs of the plurality of micro services by the one or more clients of the entity (Fig. 4A; col. 7 ll. 61-67, historical event log storage 404 and/or event monitoring module 408 can store information regarding events/information about API requests - i.e. whether it was successfully processed and/or processing times of API requests; however, Chatterjee does not identify that such recordation of the API usage is about the use of the APIs by 
(d) comparing, by the device, the recorded information about the use of the plurality of APIs of the plurality of micro services to the one or more thresholds of the service level definition (col. 5 ll. 57-67 to col. 6 ll. 1-13, for example, a performance metric such as "response time index" can provide a metric regarding a node providing a microservice its quickness of an API response to an API request as measured against an SLA, compared explicitly to a particular threshold to determine whether the threshold has been satisfied or not);
(f) providing, by the device, notification of the determination (col. 6 ll. 66-67 to col. 7 ll. 1-9, for example, QoS levels derived from performance metric such as RTI [response time index] can be color coded/status coded to normal or green status, pre-warning or yellow status, or warning or red status; see also col. 9 ll. 49-67).
However, Chatterjee does not explicitly teach (a) identifying, by a device in communication with one or more clients of an entity and one or more servers hosting a service, a service level definition for the service used by the entity, the entity separate from the one or more servers hosting the service, and
(e) determining, by the device, that the use of the plurality of APIs of the plurality of micro services is within a predetermined range of a threshold of the one or more thresholds of the service level definition; and
Matsugashita from the same field of endeavor teaches (a) identifying, by a device in communication with one or more clients of an entity and one or more servers hosting a service, a service level definition for the service used by the entity, the entity separate from the one or more servers hosting the service (Fig. 1; ¶¶29-30, a cloud service 
(c) recording, by the device, information about use of the plurality of APIs of the plurality of micro services by the one or more clients of the entity (Fig. 12; ¶9, service level agreements can be made on a *per client basis* such that the rendered services can be maintained a particularly assured quality of service as defined by the SLA; the clients using services can have its upper-limits defined so that the client's use of services beyond such limits can be prohibited for purposes of SLA);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Chatterjee using Matsugashita to track API usage on a per client/per user basis for maintenance and enforcement of service level agreements. By employing measurement and enforcement of API usage on a per client/per user basis, it would have been easier to assign penalties and collect monetary compensation with respect to such penalties that may be imposed on the service provider as well as service consumer.
However, the teachings do not explicitly teach (e) determining, by the device, that the use of the plurality of APIs of the plurality of micro services is within a predetermined range of a threshold of the one or more thresholds of the service level definition; and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Chatterjee using Testa to provide a more flexible arrangement when determining whether a SLA parameter has been met or not. One of ordinary skill in the art would have recognized that rather than a pass/fail system of meeting a particular number as a threshold, a threshold having a range of values that can satisfy as being "within" a threshold would have yielded more flexibility in terms of meeting such requirements.

Regarding claims 6 and 16, Chatterjee, Matsugashita and Testa teach the limitations of claims 1 and 11 respectively. Chatterjee further teaches wherein (c) further comprises recording information comprising one or more of the following: a number of requests per time period, a number of requests that succeed per time period, a number of requests that fail per time period, a response time per request (col. 5 ll. 57-67, response time index).

Regarding claims 7 and 17, Chatterjee, Matsugashita and Testa teach the limitations of claims 1 and 11 respectively. Chatterjee further teaches wherein the predetermined range of the threshold comprises a percentage of the threshold (col. 5 ll. .

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Matsugashita (2015/0135275), further in view of Testa et al. (2017/0063645), and further in view of O'Shea et al. (2014/0330937).
Regarding claims 2 and 12, Chatterjee, Matsugashita and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises identifying the service level definition based on an identifier of the entity and an identifier of the service.
O'Shea from the same field of endeavor teaches wherein (a) further comprises identifying the service level definition based on an identifier of the entity and an identifier of the service (¶54, multiple service level agreements each having different identifiers for each SLA, being generated by a singular entity is disclosed; the entity can be identified via an identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using O'Shea to easily identify to which entity/customer/user a particular SLA belongs to, when there may be plurality of SLAs for plurality of entities and even plurality of SLAs for just one entity/customer/user. Having the ability to identify exactly which requesting entity, shown as client device 103 of Chatterjee, would have yielded knowing exactly which nodes providing microservices would be contributing the most to violation of SLA terms, such as metric including the response time index.

s 3, 9, 10, 13, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Matsugashita (2015/0135275), further in view of Testa et al. (2017/0063645), and further in view of Wu et al. (2019/0102717).
Regarding claims 3 and 13, Chatterjee, Matsugashita and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises configuring, by the device, one or more policies based at least on the service level definition.
Wu from the same field of endeavor teaches wherein (a) further comprises configuring, by the device, one or more policies based at least on the service level definition (¶31, SLA enforcement can be based on policy guidelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any determined actions via policy much quicker to resolve compared to manual intervention to resolve such triggered SLA metrics.

Regarding claims 9 and 19, Chatterjee, Matsugashita and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein a threshold of the one or more thresholds corresponds to a micro service of the plurality of micro services.
Wu from the same field of endeavor teaches wherein a threshold of the one or more thresholds corresponds to a micro service of the plurality of micro services (¶33, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any determined actions via policy much quicker to resolve compared to manual intervention to resolve such triggered SLA metrics.

Regarding claims 10 and 20, Chatterjee, Matsugashita and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (f) further comprises throttling, by the device responsive to the determination, one or more subsequent requests to one or more APIs of the plurality of APIs.
Wu from the same field of endeavor teaches wherein (f) further comprises throttling, by the device responsive to the determination, one or more subsequent requests to one or more APIs of the plurality of APIs (¶26, based on determination of crossed threshold alarms based on potential SLA impact, which may result in actual SLA performance degradation due to critical capacity reduction, the system may initiate capacity auto-scaling to resolve the performance degradation issue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any .

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Matsugashita (2015/0135275), further in view of Testa et al. (2017/0063645), and further in view of Bender et al. (2019/0166125).
Regarding claims 4 and 14, Chatterjee, Matsugashita and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server.
Bender from the same field of endeavor teaches wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server (¶3, cloud vendor, being a third party, can provide services to a user of cloud computing service, for example; such services come with service level agreements that are serviced by the cloud vendor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bender to use cloud vendors as providers of services with particularly measured SLA metrics so that the advantages that come with using third party cloud vendors are harnessed, which include advantages such as being able to scale services on demand. Such ability to scale on demand would ideally benefit the plurality of chains of microservices that can be operated as shown in Chatterjee's Figure 1.


Bender from the same field of endeavor teaches wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server (¶3, cloud vendor, being a third party, can provide services to a user of cloud computing service, for example; such services come with service level agreements that are serviced by the cloud vendor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bender to use cloud vendors as providers of services with particularly measured SLA metrics so that the advantages that come with using third party cloud vendors are harnessed, which include advantages such as being able to scale services on demand. Such ability to scale on demand would ideally benefit the plurality of chains of microservices that can be operated as shown in Chatterjee's Figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/JASON D RECEK/             Primary Examiner, Art Unit 2458